For original opinion, see 95 Utah 25, 76 P.2d 626.
Both parties have filed petitions for rehearing. The only point presented by appellant is that the court erred in granting the motion to strike the bill of exceptions. This matter was fully discussed in the principal opinion and nothing new is presented to make it necessary to reexamine that point. *Page 32 
Respondent's petition submits three items, by one of which it is claimed that defendant was erroneously charged with one-half of $1,530 paid to him as salary. This is a matter of evidence and not before us; but, if it could be considered, we see no reason why it should not be considered as an item of expense. He received the whole amount and under the contract it was an expense item. The $840.10 on the promissory note is likewise a disputed and questioned item and a matter that could only be determined from the evidence. The third item relates to an assignment as to the rate of interest the judgment should bear. Rev.St. Utah 1933, 44-0-4, provides that judgments bear interest at the rate of 8 per cent per annum. This assignment was not overlooked, but was considered and determined in respondent's favor. It was inadvertently omitted in writing the opinion.
The judgment of the court heretofore filed in this cause is modified in that particular, and the trial court is directed to revise its judgment and provide that it shall draw interest at the statutory rate. With this modification the judgment is affirmed. The petitions for a rehearing are denied.